                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ANITA ANDREWS,

             Plaintiff,

v.                                               Case No: 2:16-cv-814-SPC-MRM

DEPUTY BRANDON
MARSHALL, SERGEANT
ROBERT KIZZIRE, CORIZON
HEALTH, INC. and CARMINE
MARCENO,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation (“R&R”) (Doc. 172). Judge McCoy recommends

granting and denying in part Defendants’ Motion to Tax Costs (Doc. 162) and

granting Defendants’ Renewed Motion to Enter Judgment (Doc. 163). Neither

party timely objected, so the matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
judge’s R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681

F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v.

Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations, 28

U.S.C. § 636(b)(1)(C). The district judge reviews legal conclusions de novo,

even in the absence of an objection. See Cooper-Houston v. Southern Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the

Court accepts and adopts the R&R (Doc. 172) in full.

      Accordingly, it is now

      ORDERED:

      (1) The Report and Recommendation (Doc. 172) is ACCEPTED and

         ADOPTED and incorporated into this Order.

      (2) Defendants’ Motion to Tax Costs (Doc. 162) is GRANTED and

         DENIED in part.

               a. The Motion is GRANTED in part. Defendants Brandon

                  Marshall, Robert Kizzire, and Sheriff Carmine Marceno, in

                  his official capacity as Lee County Sherriff, are AWARDED

                  $40 for expert witness fees.




                                       2
              b. The Clerk is DIRECTED to enter judgment in favor of

                 Marshall, Kizzire, and Marceno.

              c. The Motion is DENIED in part as to the request to tax

                 mediation and appellate clerk fees.

              d. The balance of the Motion is DENIED without prejudice.

              e. While it appears they already did so, Marshall, Kizzire, and

                 Marceno can renew the Motion on or before June 1, 2021.

     (3) Defendants’ Renewed Motion to Enter Judgment (Doc. 163) is

         GRANTED.

              a. Marshall, Kizzire, and Marceno are AWARDED $9,000 as

                 costs of the previous action.

              b. The Clerk is DIRECTED to enter judgment in favor of

                 Marshall, Kizzire, and Marceno.

     DONE and ORDERED in Fort Myers, Florida on May 25, 2021.




Copies: All Parties of Record




                                      3
